Citation Nr: 0011539	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-16 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
heel condition.

2.  Entitlement to service connection for residuals of a skin 
condition secondary to sun exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to September 
1983 and from November 1983 to September 1977.

This appeal arises from a decision by the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have any residuals of a left heel 
condition.   

3.  The veteran does not have a skin disability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of a left heel condition.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of a skin condition 
secondary to sun exposure.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1995). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

A review of the veteran's service medical records reveals 
that he first complained of heel pain in March 1985.  In 
1995, plantar fasciitis was diagnosed and custom orthotics 
were issued.  Regarding the skin condition, on several 
occasions, he was found to have nevi and moles, none of which 
were found to be cancerous.  The May 1997 separation 
examination report noted complaints of heel pain.  The 
examination found mild pes planus.  The examination segment 
of the report is negative for evidence of a skin condition.

A medical assessment dated in May 1997 states that the 
veteran was concerned about skin cancer due to sun exposure.  
No symptoms or sequelae were noted.

During a January 1998 VA general medical examination the 
veteran complained of pain in both heels that bothered him 
during running.  He was also concerned that a very tiny 
pimple on his left cheek might become a cancer.  Examination 
revealed a palpable but not visible papule on the veteran's 
left cheek.  The examiner found that it had no indication of 
being malignant.  Several moles and one freckle were also 
examined and no abnormal diagnosis was made.  

The veteran requested that his left heel not be examined 
because he had very little problem with it.  The diagnoses 
included history of bilateral heel pain, variously diagnosed 
as heel spur, fasciitis or no particular diagnosis and small 
skin lesion of the left cheek of no significance at the 
present time.

Upon a review of the evidence of record, the Board finds that 
none of the veteran's claims are well grounded.  The first 
requirement of a well-grounded claim is medical evidence of a 
current diagnosis of the claimed disorder.  In this case, 
there is no medical evidence showing that the veteran is 
diagnosed as having plantar fasciitis or a skin disorder.  A 
claim is not well grounded if there is no present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the veteran asserts that moles can eventually grow 
and become cancerous after years of accumulated sun exposure, 
he has submitted no medical evidence to substantiate his 
claim.  Although the veteran is competent to provide an 
account of his symptoms, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge".  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  In any 
event, his appeal acknowledges that he does not have a 
disability now, but wants service connection in case a 
disability arises in the future.

The Board has considered the veteran's appeal, as well as the 
medical evidence.  However, there is no medical evidence of 
the presence of any left heel or skin disabilities.  
Therefore, the veteran's service connection claims are not 
well grounded and must be denied.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103 
(a) in the May 1998 statement of the case in which the 
appellant was informed that the reason for the denial of the 
claims was that there was no evidence of the disorders during 
service or currently.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claims well 
grounded.


ORDER

The appeal of the issue of service connection for residuals 
of a left heel condition is denied. 

The appeal of the issue of service connection for residuals 
of a skin condition secondary to sun exposure is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 

